Daniel J. Wadley(Utah Bar #10358) admitted pro hac vice
wadley~rc ,sec.~ov
Amy J. Oliver(Utah Bar #8785) admitted pro hac vice
olivera(a,sec.gov
James J. Thibodeau(Utah Bar #15473) admitted pro hac vice
thibodeauj(a,sec.~
Pat Huddleston II (Georgia Bar #373984) admitted pro hac vice
huddlestonp(a~sec.gov

Attorneys for Plaintiff
Securities and Exchange Commission
950 East Paces Ferry Rd., N.E., Suite 900
Atlanta, GA 30326
Tel:(404)842-7616
Fax:(404)842-7679

                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEVADA


SECURITIES AND EXCHANGE
COMMISSION,
                                                     Case No. 2:16-cv-1664 -APG-BNW
                       Plaintiff,


       v.

ZACHARY BROOKE ROBERTS,an
Individual,

                      Defendant.




            JUDGMENT AS TO DEFENDANT ZACHARY BROOKE ROBERTS

       The Securities and Exchange Commission having filed a Complaint and Defendant

Zachary Brooke Roberts having entered a general appearance; consented to the Court's

jurisdiction over Defendant and the subject matter ofthis action; consented to entry ofthis

Judgment without admitting or denying the allegations of the Complaint(except as to

jurisdiction and except as otherwise provided herein in paragraph V); waived findings offact and
conclusions oflaw; and waived any right to appeal from this Final Judgment:


                                                 I.

       IT IS HEREBY ORDERED,ADJUDGED,AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) ofthe

Securities Exchange Act of 1934(the "Exchange Act")[15 U.S.C. § 78j(b)] and Rule lOb-5

promulgated thereunder[17 C.F.R. § 240.1 Ob-5], by using any means or instrumentality of

interstate commerce, or ofthe mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

      (a)      to employ any device, scheme, or artifice to defraud;

      (b)      to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

      (c)      to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED,AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragaph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b)other persons in active concert or

participation with Defendant or with anyone described in (a).


                                                II.

       IT IS HEREBY FURTHER ORDERED,ADJUDGED,AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a) ofthe Securities Act of 1933
(the "Securities Act")[15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

 means or instruments oftransportation or communication in interstate commerce or by use ofthe

 mails, directly or indirectly:

       (a)      to employ any device, scheme, or artifice to defraud;

       (b)      to obtain money or property by means of any untrue statement of a material fact

                or any omission of a material fact necessary in order to make the statements

                made, in light ofthe circumstances under which they were made, not misleading;

                or

       (c)      to engage in any transaction, practice, or course of business which operates or

                would operate as a fraud or deceit upon the purchaser.

        IT IS FURTHER ORDERED,ADJUDGED,AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice ofthis Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).


                                                III.

        IT IS FURTHER ORDERED,ADJUDGED,AND DECREED that, pursuant to Section

21(d)(2) ofthe Exchange Act[15 U.S.C. § 78u(d)(2)] and/or Section 20(e) ofthe Securities Act

[15 U.S.C. § 77t(e)], Defendant is prohibited from acting as an officer or director of any issuer

that has a class of securities registered pursuant to Section 12 of the Exchange Act [15 U.S.C.

§ 781] or that is required to file reports pursuant to Section 15(d) ofthe Exchange Act[15 U.S.C.
        Upon motion ofthe Commission, the Court shall determine whether it is appropriate to

order disgorgement ofill-gotten gains and, if so, the amounts)of the disgorgement. If

disgorgement is ordered, Defendant shall pay prejudgment interest thereon, calculated from July

31, 2012, based on the rate of interest used by the Internal Revenue Service for the

underpayment of federal income tax as set forth in 26 U.S.C. § 6621(a)(2). In connection with

the Commission's motion for disgorgement, and at any hearing held on such a motion:(a)

Defendant will be precluded from arguing that he did not violate the federal securities laws as

alleged in the Complaint;(b) Defendant may not challenge the validity ofthe Consent or this

Final Judgment;(c) solely for the purposes of such motion, the allegations ofthe Complaint shall

be accepted as and deemed true by the Court; and (d)the Court may determine the issues raised

in the motion-on the basis of affidavits, declarations, excerpts ofsworn deposition or

investigative testimony, and documentary evidence, without regard to the standards for summary

judgment contained in Rule 56(c) of the Federal Rules of Civil Procedure. In connection with

the Commission's motion for disgorgement, the parties may take discovery, including discovery

from appropriate non-parties.

                                                 V.

       IT IS FURTHER ORDERED,ADJUDGED,AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the Complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, or other amounts due by Defendant under this Judgment or

any other judgment, order, consent order, decree or settlement agreement entered in connection

with this proceeding, is a debt for the violation by Defendant of the federal securities laws or any



                                                 4
regulation or order issued under such laws, as set forth in Section 523(a)(19) ofthe Bankruptcy

Code, 11 U.S.C. §523(a)(19).

                                               VI.

       IT IS FURTHER ORDERED,ADJUDGED,AND DECREED that this Court shall retain

jurisdiction ofthis matter for the purposes of enforcing the terms ofthis Final Judgment.



Dated: July 17, 2019. ,2019
Dated:


                                             UNITED STATES DISTRICT JUDGE
